Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/703,184, LAWN REFUSE BAG INSERT, filed on 12/4/19.
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/4/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 3,986,744 to Krogstad et al. in view of US Patent # 4,196,928 to Spangler.
	Krogstad teaches an insert comprising a bag stand (14) defining a top stand end (16) and a bottom stand end (12).  The stand comprising an end wall (28) and a first side wall (44) hingedly coupled to the end wall and a first paddle (34) detachably coupled to the bag stand. The bag stand further 


    PNG
    media_image1.png
    815
    1147
    media_image1.png
    Greyscale

Krogstand et al. teaches the paddle and the grip side but fails to teach the paddle is a rake and the grip side includes a hand indentation.  Spangler teaches the rake (18) with plurality of teeth extending from the teeth side and the grip side (32 and 34) includes the hand indentation (located on the arc side of elements 32 and 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krogstand’s paddle with rake and the grip side with the hand indentation as taught by Spangler to provide the same result for moving an object in the bag stand and “convenient to hold the minor portions without having grasp the same” (column 2, lines 66-68 in Spangler’s invention). 
9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 3,986,744 to Krogstad et al. in view of Spangler in further view of US Patent Application Publication # 2013/0092726 to McMahon.
	Krogstad et al. teaches insert is formed of a sheet metal but fails to teach the insert is formed as a blank and comprising a corrugated plastic sheet material.  McMahon teaches the blank comprising the corrugated plastic sheet material (section 0013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krogstad et al’s insert with blank comprising the corrugated plastic sheet material as taught by McMahon to reduce cost in the manufacturing process. 
	 

	Allowable Subject Matter
Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 5,865,486 to Bussani
US Patent # 7,625,026 to Lau
US Patent # 4,272,116 to Tufte, Jr.
US Patent # 6,179,306 to Maxwell
The cited references above teach an object for collecting a waste. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        1/13/22